11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Charles Edward Curry,                          * From the County Court
                                                 at Law of Ector County,
                                                 Trial Court No. 20,627.

Vs. No. 11-12-00249-CV                         * January 16, 2014

Kathy Goheen (individual and official          * Memorandum Opinion by Wright, C.J.
capacity) and the Salvation Army,               (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.